Citation Nr: 0209653	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-24 223	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to service connection for residuals of heat 
stroke, to include vision problems and seizure disorder.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to July 
1958.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In May 2001, the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

Although the veteran requested a Central Office hearing 
before a Member of the Board on his VA Form 9, submitted in 
November 1999, he failed to report to the scheduled hearing.  
He has not provided any statement regarding his failure to 
report to the hearing and has not requested another Central 
Office hearing be scheduled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record showing a 
seizure disorder within one year of the veteran's discharge 
or linking his currently diagnosed seizure disorder to his 
service or any incident therein.

3.  There is no competent evidence of record showing the 
veteran has current vision problems or any other residual 
disability of heat stroke.


CONCLUSION OF LAW

Residuals of heat stroke, to include vision problems and 
seizure disorder, were not incurred in or aggravated by the 
veteran's active military service, nor may incurrence of a 
seizure disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In May 2001, the Board remanded the veteran's claim to afford 
further development in compliance with VCAA provisions.  The 
RO notified the veteran of the new law in a May 2001 letter.  
The RO's Supplemental Statement of the Case, issued in 
January 2002, also notified the veteran of the new law, and 
he has been sent other letters and information concerning 
evidence needed to support his claim.  In August 2001, the 
veteran failed to report to scheduled VA examinations.  There 
is no indication that there is any additional evidence that 
could be obtained that would be helpful in substantiating 
this claim.

Factual Background

The veteran's service medical records were destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  There are no records available.  Efforts to 
reconstruct his service medical records were undertaken and 
the veteran was asked to provide any records he possessed.  
He indicated that he did not have any service medical 
records.

VA treatment records, dating from February 1992 to March 
1993, show that in February 1992, the veteran gave a two-year 
history of "blacking out spells" or seizures.  February 
1992 X-ray and computed tomography (CT) scans of his head 
were negative.  He was treated with Dilantin.  Subsequent 
treatment records note his history of seizure disorder.

An October 1992 West Virginia Department of Health and Human 
Resources general physical report shows the veteran's stated 
history of a heat stroke in 1956 and subsequent development 
of blackouts and seizures, as well as a 1967 motor vehicle 
accident.  Neurological examination indicated epilepsy and it 
was noted that the veteran took Dilantin.  The report further 
showed that the veteran's uncorrected distant vision was 
20/80 in his right eye and 20/70 in his left eye.  Corrected 
vision was 20/20 in both eyes.  

October 1998 treatment records from St. Mary's Hospital, 
although indicating treatment for unrelated complaints, show 
the veteran's past medical history of seizure or seizure-like 
episodes that were improved with Dilantin.  

The veteran failed to report for scheduled VA medical 
examinations in August and September 2001.  

Analysis

The veteran contends that he was treated for heat stroke in 
service; however, numerous efforts to obtain his service 
medical records have been futile.  The United States Court of 
Claims for Veterans Appeals (Court) has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies).

Assuming without conceding that the veteran suffered heat 
stroke in service, the Board nonetheless finds that the 
preponderance of the evidence does not show that his current 
seizure disorder is directly related to active service or any 
incident therein.  Initially, there is no competent medical 
opinion of record that indicates he had a seizure disorder 
prior to 1990, almost forty years after his discharge from 
service.  Although the evidence shows that he currently has 
some sort of a seizure disorder, there is no competent 
medical evidence etiologically linking his current seizure 
disorder to his service, or any incident therein or that 
identifies the disorder as a residual of heat stroke.  In 
this respect the Board notes that the October 1992 West 
Virginia Health and Human Resources general physical report 
noting the veteran's inservice history of heat stroke with 
subsequent blacking out episodes and seizures does not 
constitute "competent medical evidence" as the information 
recorded by the medical examiner, is unenhanced by any 
additional medical comment by the examiner.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Although the veteran 
asserts he currently has a seizure disorder as a result of 
inservice heat stroke, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board concludes that 
the veteran's current seizure disorder was not incurred in or 
aggravated during active service, nor may service incurrence 
of epilepsy be presumed. 

Likewise, a review of all the evidence of record reveals that 
there is no competent medical evidence that the veteran 
currently has any diagnosed visual condition or any other 
disability as a residual of an inservice heat stroke.  In 
this respect, the Board acknowledges the October 1992 medical 
examination report which merely showed refractive error 
findings for both of his eyes.  However, refractive error of 
the eyes is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has not alleged or presented medical evidence of 
any other residuals of his reported inservice heat stroke.  
Therefore, the Board finds that the preponderance of the 
evidence is against his claim for service connection for 
residuals of heat stroke.  Accordingly, the claim for service 
connection for residuals of heat stroke, to include visual 
problems and seizure disorder, must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).



ORDER

Service connection for residuals of heat stroke is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

